Citation Nr: 1547763	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-operative calluses of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2010.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in March 2011 and October 2014 for further development.  However, additional development is required for the claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2015 rating decision, the RO granted the Veteran service-connection for impairment / neuropathy of the left anterior tibial (deep peroneal) nerve.  In May 2015, the Veteran submitted a response to the April 2015 Supplemental Statement of the Case (SSOC) in which he appeared to express disagreement with the rating assigned for his neuropathy disability.  As discussed below, additional clarification is required as to whether the Veteran wishes to appeal the rating assigned in the April 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The record indicates that in August 2014, the Veteran submitted a collection of 13 pages of evidence, which he annotated with page numbers.  Upon review of the claims file, the Board has determined that several pages of this submission are missing.  Although pages 1, 5, 6, 7, 8, 10, 12, and 13 are of record, pages 2, 3, 4, 9, and 11 are not.  While many of the documents submitted are duplicates of evidence already of record, the Board cannot determine whether the missing pages represent duplicative evidence or original evidence or argument not yet associated with the claims file.  Accordingly, the AOJ should take steps to locate the Veteran's complete original submission and associate it with the claims file.  If this cannot be accomplished, the Veteran should be informed of this fact and given the opportunity to resubmit the complete set of documents sent to VA in August 2014.

In a May 2015 submission, the Veteran reported that contrary to the findings of the December 2014 VA examination report, which indicated the absence of deformities, calluses, or tenderness, he did have several scars resulting from his in-service toe surgery.  He further stated that, had the examiner looked between his toes, the scars would have been plainly visible.  This statement calls into question the accuracy of the December 2014 VA examination report.  Accordingly, the Board finds a new examination is warranted to evaluate the Veteran's post-operative calluses of the left foot.

In this regard, the Board notes that an April 2015 rating decision granted the Veteran service connection for impairment / neuropathy of the left anterior tibial (deep peroneal) nerve.  In the Veteran's May 2015 submission, he appeared to express disagreement with the rating assigned and possibly the effective date of that rating.  The AOJ has taken no further action on the matter.  Thus, the AOJ should contact the Veteran and inquire whether he intended the May 2015 letter as a Notice of Disagreement with the April 2015 rating decision.  The AOJ should then take any appropriate action based on the Veteran's response.

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate steps to locate the complete 13 page collection of documents from the Veteran dated in August 2014 and associate it with the record.  If the complete submission cannot be located, contact the Veteran and inform him of this fact, and provide him a reasonable amount of time to resubmit those documents.  

2.  Contact the Veteran and inquire whether he intended his May 2015 letter to be a notice of disagreement with the April 2015 rating decision granting service connection for impairment / neuropathy of the left anterior tibial (deep peroneal) nerve.  If a positive response is received, issue the Veteran a Statement of the Case and undertake any additional development deemed necessary.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's service-connected disabilities, including any outstanding records for physical therapy relating to the Veteran's left foot disability.  All records received should be associated with the claims file.

4.  Request the Veteran furnish all dates and places of any non-VA treatment for his left foot disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his post-operative calluses of the left foot.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be performed.

The examiner should identify the nature and severity of all current orthopedic and dermatological manifestations of the Veteran's service-connected post-operative calluses of the left foot, to include the presence and nature of any scars related to the condition.

6.  Ensure that the examination report complies with this remand.  If the report is insufficient, it should be returned to the examiner for necessary corrective action.

7.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




